DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:
There is no claim 4.
Claims 5 and 14 recite “with in”, which appear to be typos.  Correction is suggested to “within”.
There is no claim 8.
Claim 9 recites “the first plurality of idle roller”, which appears to refer to the first plurality of idle roller members.
Applicant is advised that should claim 11 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (the only difference being some indefinite claim language—see 35 U.S.C. 112 rejections below).  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the frame” which lacks proper antecedent basis in the claims.
Claim 2 recites “the frame member” but it is not clear to which frame member the Applicant is referring.
Claim 3 recites “the frame” which lacks proper antecedent basis in the claims.
Claim 9 recites “the leading edge” but it is not clear to which leading edge the Applicant is referring.
Claim 10 recites “the second plurality of idle roller members” which lacks proper antecedent basis in the claims.
Claim 10 recites “the first and second tire lifting assemblies” which lacks proper antecedent basis in the claims.
Claim 11 recites “the distal ends” which lacks proper antecedent basis in the claims.
Claim 11 recites “the same rate” which lacks proper antecedent basis in the claims.
Claim 12 recites “the frame” which lacks proper antecedent basis in the claims.
Claim 12 recites “the frame member” but it is not clear to which frame member the Applicant is referring.
Claim 13 recites “the frame” which lacks proper antecedent basis in the claims.
Claim 14 recites “the first and second tire support structures” which lacks proper antecedent basis in the claims.
Claim 16 recites “the first plurality of idle roller” which lacks proper antecedent basis in the claims.
Claim 16 recites “the leading edge” which lacks proper antecedent basis in the claims.
Claim 17 recites “the second plurality of idle rollers” which lacks proper antecedent basis in the claims.
Claim 17 recites “the respective one” which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammonds (US 8,967,939 B2).
Consider claim 11.  Hammonds teaches a wheel dolly capable of lifting and transporting a flat tire attached to an aircraft, comprising:  a frame assembly (200) comprising first and second laterally spaced frame members (232, 230) and a telescopic frame structure (proximate 264L and 264R in fig. 13) interposed between the first and second laterally spaced frame members; a first actuator (234L) positioned within the telescopic frame structure and capable of selectively increasing or decreasing a distance between the first and second laterally spaced frame members; a second actuator (234R) coupled to the distal ends of the first and second laterally spaced frame members capable of selectively increasing or decreasing a distance between the first and second laterally spaced frame members at the same rate as the telescopic frame structure (see column 12, lines 33-37 and figs. 16-18); a pair of tire lifting assemblies (surfaces of 230 and 232 which engage the tire), each fixedly coupled to a respective one of the first and second laterally spaced frame members; a plurality of castors (64L, 64R) coupled to the frame assembly, the plurality of castors being freely rotatable relative to the frame assembly to allow the frame assembly to roll in any direction; and a self-contained hydraulic system (see column 6, lines 36-40) coupled to the first and second actuators to selectively extend or retract the first and second actuators to cause the first and second laterally spaced frame members to move toward or away from one another (see column 12, lines 33-37 and figs. 16-18).
Consider claim 12.  Hammonds teaches that the second actuator (234R) is releasable from and reconnectable to the frame at at least one end thereof to allow the second actuator to be pivoted away from the frame member (232; pivotable via 233).
Consider claim 13.  Hammonds teaches that the wheel dolly is positionable around the flat tire of the aircraft when the second actuator is released from the frame and the second actuator is reconnectable to the frame after the wheel dolly is positioned around the flat tire of the aircraft (see figs. 13-16).
Consider claim 14.  Hammonds teaches that the telescopic frame structure comprises a first telescopic frame member (outer sleeve proximate 264L in fig. 13) and a second telescopic frame member (inner sleeve proximate 264L in fig. 13) at least partially inserted within the first telescopic frame member, the second telescopic frame member being longitudinally movable relative to the first telescopic frame member in order to increase or decrease a distance between the first and second tire support structures (see figs. 16-18).
Consider claim 15.  Hammonds teaches that the self-contained hydraulic system is coupled to the telescopic frame structure (see column 6, lines 36-40), the self-contained hydraulic system configured to control simultaneous lengthening or shortening of the first and second actuators (see column 12, lines 33-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammonds (US 8,967,939 B2) in view of Hernandez (US 7,597,524 B2).
Consider claims 1 and 9.  Hammonds teaches a wheel dolly capable of lifting and transporting a flat tire attached to an aircraft, comprising:  an extendable and retractable frame assembly (200) having a telescopic frame structure, a first side frame member (232) coupled proximate a first end of the telescopic frame structure, a second frame member (230) coupled to proximate a second end of the telescopic frame structure, the first and second frame members depending from a same side of the telescopic frame structure and being substantially parallel to one another (see fig. 13); a first tire support structure (surface of 230 which engages the tire) defining a first leading edge that is positioned proximate a ground level (see fig. 14); a second tire support structure (surface of 232 which engages the tire) defining a second leading edge that is positioned proximate a ground level (see fig. 14); a first actuator (234L) coupled to the telescopic frame structure for selectively lengthening and shortening the telescopic frame member so as to selectively move a first side of the first and second tire support structures toward and away from one another; a second actuator (234R) coupled to and between the first and second side frame members so as to selectively move a second side of the first and second tire support structures toward and away from one another in unison with the movement of the first side of the first and second tire support structures by the first actuator; and a plurality of wheels (110R, 110L), each wheel downwardly depending from the frame assembly to allow the wheel dolly to roll upon the ground.
Hammonds does not explicitly teach inwardly extending roller support structures and idle roller members as specifically claimed.  Hernandez teaches inwardly extending roller support structures (brackets at ends of 30, see figs. 7 and 8) fixedly coupled to first and second frame members (60, 60) and idle roller members (30, 30) coupled to and positioned between each of the inwardly extending roller support structures and extending substantially an entire length of the first and second frame members (see fig. 8).  It would have been obvious to a person having ordinary skill in the art to modify the wheel dolly of Hammonds with roller support structures and idle roller members as taught by Hernandez in order to allow the wheel dolly to easily carry different sizes of wheels and to allow for repositioning of the wheel when grasped by the wheel dolly.
Consider claim 2.  Hammonds teaches that the second actuator (234R) is releasable from and reconnectable to the frame at at least one end thereof to allow the second actuator to be pivoted away from the frame member (232; pivotable via 233).
Consider claim 3.  Hammonds teaches that the wheel dolly is positionable around the flat tire of the aircraft when the second actuator is released from the frame and the second actuator is reconnectable to the frame after the wheel dolly is positioned around the flat tire of the aircraft (see figs. 13-16).
Consider claim 5.  Hammonds teaches that the telescopic frame structure comprises a first telescopic frame member (outer sleeve proximate 264L in fig. 13) and a second telescopic frame member (inner sleeve proximate 264L in fig. 13) at least partially inserted within the first telescopic frame member, the second telescopic frame member being longitudinally movable relative to the first telescopic frame member in order to increase or decrease a distance between the first and second tire support structures (see figs. 16-18).
Consider claim 6.  Hammonds does not explicitly teach that the first actuator is positioned within the first telescopic frame structure.  Hernandez teaches that a first actuator (44) is positioned within a first telescopic frame structure (32).  It would have been obvious to a person having ordinary skill in the art to modify the first actuator of Hammond to be positioned within the first telescopic frame structure as taught by Hernandez in order to protect the first actuator from incidental damage and to reduce bending moments which could cause the telescopic frame structure to bind.
Consider claim 7.  Hammonds teaches a self-contained hydraulic system (see column 6, lines 36-40) coupled to the first and second actuators, the self-contained hydraulic system configured to control simultaneous lengthening or shortening of the first and second actuators (see column 12, lines 33-37).
Consider claims 10, 16, and 17.  Hammonds does not explicitly teach idle roller members as specifically claimed.  Hernandez teaches idle roller members (30, 30) which extend substantially an entire width/length of a respective one of first and second tire lifting assemblies (60, 60; see fig. 8).  It would have been obvious to a person having ordinary skill in the art to modify the wheel dolly of Hammonds with idle roller members as taught by Hernandez in order to allow the wheel dolly to easily carry different sizes of wheels and to allow for repositioning of the wheel when grasped by the wheel dolly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various dollies for lifting a wheel or tire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652